—Order, Supreme Court, New York County (Carol Arber, J.), entered on or about November 6, 1995, which denied defendant’s motion to dismiss the complaint as barred by the Statute of Limitations, unanimously affirmed, without costs.
*106In opposition to the motion to dismiss, plaintiff submitted letters dated prior to the expiration of the limitations period which bear defendant’s signature and acknowledge her intent to repay the subject debts. These letters were properly considered by the motion court absent any direct denial of authorship by defendant in her reply papers (cf., Szajna v Rand, 75 AD2d 617). Since they raise issues of fact as to the applicability of the Statute of Limitations (General Obligations Law § 17-101), summary judgment was properly denied. Concur—Sullivan, J. P., Ellerin, Ross, Tom and Mazzarelli, JJ.